DETAILED ACTION
Response to Amendment
This is in response to Applicants amendment filed 08/16/2022 which has been entered. Claims 1, 6, 14, 15 and 19 have been amended. No Claims have been cancelled. No Claims have been added. Claims 1-20 are still pending in this application, with Claims 1, 13 and 19 being independent.
Response to Arguments
Applicant’s arguments with respect to Claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 15 is objected to because of the following informalities: Claim 15 states in part “…the step of crediting is performed in substantially real-time to make charge for the call transparent to the originator…”. The Examiner recommends - the step of crediting is performed in substantially real-time to make any charge associated with the call transparent to the originator… Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Joyce et al (2002/0052754 A1) in view of Ramavarjula et al (2015/0012435 A1), and further in view of Davis et al (2017/0017916 A1) and Wheeler (9,262,751 B1). 
As per Claim 1, Joyce teaches a method of processing call requests, the method comprising steps of: receiving a request to connect a call to a user device of a user, from an originator of the request (Figure 1 – References 10, 21, 23 and 25; Page 10, Paragraph [0104]; Page 11, Paragraph [0124]); and one or more acceptability requirements comprising a first requirement of the value token having a value of at least a predetermined toll amount (Type 2: Page 15, Paragraph [0209]).
(Note: In paragraph [0209], Joyce describes an authorization request where a communications platform is instructed to handle the commerce transaction and deduct an amount “X” [i.e. predetermined toll amount] if authorized to do so. Joyce indicates that “X” is the amount requested by the merchant for the authorization plus any service charge imposed by the home/visiting networks based on a roaming agreement)
Joyce does not teach determining whether the request includes a value token that meets all of one or more acceptability requirements, rejecting the request if the request does not include the value token that meets all of the one or more acceptability requirements, the step of rejecting comprising dropping the request.
However, Ramavarjula teaches determining whether the request includes a value token that meets all of one or more acceptability requirements (Page 2, Paragraph [0022]), rejecting the request if the request does not include the value token that meets all of the one or more acceptability requirements, the step of rejecting comprising dropping the request (Decline – Page 2, Paragraph [0025]; Page 3, Paragraph [0029]).
(Note: In paragraph [0022], Ramavarjula defines a value token as a token associated with a value [e.g. monetary value, discount, store credit, etc.] and indicates the value may be associated with an entity [e.g. bank, a merchant, payment processing network, or a person]. The value token may be used as a payment during a transaction. Various types of information may be included on a value token [e.g. account number, merchant/bank identifier, date, name, address, security code, expiration date, etc.])
(Note: In paragraph [0029], Ramavarjula describes an authorization response message being generated in response to an authorization request message. Ramavarjula indicates the response message includes one or more of a plurality of status indicators: 1) Approval, 2) Decline and 3) Call Center. In a circumstance where the status indicator is Approval the request is granted [i.e. call established]. In a circumstance where the status indicator is Decline the request is refused [i.e. call request dropped])
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Joyce with the method as taught by Ramavarjula to enable users in developing countries with poor banking systems to utilize their mobile telephony account to pay for commercial goods or services by having the cost of the purchased good or services applied to the customer’s telephony account.
The combination of Joyce and Ramavarjula does not teach obtaining via a first electronic transfer the predetermined amount of the value token so that the originator of the request is not in control of the predetermined amount of the value token. However, Davis teaches obtaining via a first electronic transfer the predetermined amount of the value token so that the originator of the request is not in control of the predetermined amount of the value token (Page 4, Paragraph [0029]). (Note: In paragraph [0029], Davis describes a banking module [not under the control of the originator of the request] depositing a small amount of money [e.g. micro-deposit of two cents] into a service provider’s bank account)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Joyce and Ramavarjula with the method as taught by Davis to verify that a service provider is actually in control of the bank account that a user is transferring money to ensure that the service provider is legitimated and not engaged in fraudulent activity.
The combination of Joyce, Ramavarjula and Davis teaches crediting via a second electronic transaction at least a portion of the predetermined amount to an account associated with call origin indicated in the request, if the request indicates the call origin, and connecting the call to enable the user to answer the call through the user device (Ramavarjula: Approved – Page 3, Paragraph [0029]; Joyce: Type 2: Page 15, Paragraph [0209]; Davis: Page 4, Paragraph [0029]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Joyce and Ramavarjula with the method as taught by Davis to verify that a service provider is actually in control of the bank account that a user is transferring money to ensure that the service provider is legitimated and not engaged in fraudulent activity.
The combination of Joyce, Ramavarjula and Davis does not teach receiving a plurality of requests from one or more originators to connect calls to one or more user devices of one or more users; for each request of the plurality of requests; and whereby connection of a spoofed call costs an originator of request to connect the spoofed call more than connection of a non-spoofed call costs an originator of request to connect the non-spoofed call.
However, Wheeler teaches receiving a plurality of requests from one or more originators to connect calls to one or more user devices of one or more users (Column 2, Lines 10-12); for each request of the plurality of requests; and whereby connection of a spoofed call costs an originator of request to connect the spoofed call more than connection of a non-spoofed call costs an originator of request to connect the non-spoofed call (Column 7, Lines 10-16; Column 7, Lines 36-45; Column 8, Lines 1-17; Column 8, Lines 34-50).
(Note: In Column 7, Lines 10-16; Wheeler describes a communication service provider providing communications; and indicates that provided communications may include various forms of communication in addition to email [e.g. short message service [SMS] messages, online community messages, and/or social network messages]. As noted above, Joyce describes the placement of phone calls modifying the services provided by Wheeler to include telephone calls is found to be an obvious variant)
(Note: In Column 7, Lines 36-45; Wheeler describes the assessment of an additional cost to a communication originator in response to complaints from recipients receiving unwanted communications. Wheeler describes incentivizing a communication originator by the assessment of a content-related cost tied to the receipt of unwanted communications [i.e. spoofed calls])
(Note:  In Column 8, Lines 1-17 and Column 8, Lines 34-50; Wheeler describes embodiments where the sender may be incentivized by the charging of an additional cost [i.e. connection of a spoofed call costs an originator of request to connect the spoofed call more]; or providing a discount or a credit to a cost charged to the sender [i.e. connection of a non-spoofed call costs an originator of request less than a spoofed call])
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Joyce, Ramavarjula and Davis with the method as taught by Wheeler to provide a mechanism that seeks to deter senders of nuisance or unwanted communication by making the repeated sending of communications having altered calling party information prohibitally expensive. 
As per Claims 2 and 3, Joyce teaches wherein the step of rejecting further comprises attempting to interact with an originator of the request; wherein the step of attempting to interact comprises at least one step selected from the group consisting of conveying a message to the originator of the request and recording a message from the originator of the request (Page 18, Paragraph [0240]). 
(Note: In paragraph [0240], Joyce indicates that an agreement is setup between an operator of a communication platform, a recharging entity and the customer [i.e. originator of the request] that specifies among other things notifying the customer of insufficient funds to utilize the services of the communication platform [i.e. attempting to interact/conveying a message with an originator of the request])
As per Claims 13 and 14, the combination of Joyce, Ramavarjula, Davis and Wheeler teaches a method of processing call requests as described in Claim 1 above. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Joyce, Ramavarjula and Davis with the method as taught by Wheeler to provide a mechanism that seeks to deter senders of nuisance or unwanted communication by making the repeated sending of communications having altered calling party information prohibitally expensive. 

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Joyce et al (2002/0052754 A1) in view of Ramavarjula et al (2015/0012435 A1), and further in view of Davis et al (2017/0017916 A1) and Wheeler (9,262,751 B1) as applied to Claim 2 above, and further in view of BARAKAT et al (2020/0336314 A1).
As per Claim 4, the combination of Joyce, Ramavarjula, Davis and Wheeler teaches the method of Claim 2 as described above. Ramavarjula also teaches wherein: the value of the token is pecuniary as described in Claim 1. The combination of Joyce, Ramavarjula, Davis and Wheeler does not teach the one or more acceptability requirements further comprise a second requirement of the value token being of acceptable quality.
However, Barakat teaches the one or more acceptability requirements further comprise a second requirement of the value token being of acceptable quality (Figure 4 – Reference 430; Page 2, Paragraph [0022]; Page 4, Paragraphs [0030] and [0032]; Page 5, Paragraph [0038]; Page 12, Paragraph [0093]). (Note: In paragraph [0032], Barakat describes an attestation indicator being coded to indicate the degree of attestation [e.g. A – full attestation, B – partial attestation, or C – no attestation])
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Joyce, Ramavarjula, Davis and Wheeler with the method as taught by Barakat to implement a call security platform that validates and secures caller identities to combat identity spoofing and restore user confidence in caller identification information provided with call requests.

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Joyce et al (2002/0052754 A1) in view of Ramavarjula et al (2015/0012435 A1), and further in view of Davis et al (2017/0017916 A1) and Wheeler (9,262,751 B1) as applied to Claim 2 above, and further in view of Brown (2003/0229584 A1).
As per Claim 5, the combination of Joyce, Ramavarjula, Davis and Wheeler teaches the method of Claim 2 as described above. Ramavarjula also teaches wherein: the value of the token is pecuniary as described in Claim 1. The combination of Joyce, Ramavarjula, Davis and Wheeler does not teach the one or more acceptability requirements further comprise a requirement of the value token being non-refundable.
However, Brown teaches the one or more acceptability requirements further comprise a requirement of the value token being non-refundable (Page 4, Paragraph [0038]). (In paragraph [0038], Brown describes the transmission/authorization of payment of a non-refundable enrollment fee or amount for any other purpose which may be non-refundable [i.e. a requirement of the value token being non-refundable])
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Joyce, Ramavarjula, Davis and Wheeler with the method as taught by Brown to help offset or defray costs associated with federal and/or state taxes levied in accordance with telecommunication laws/regulations that are unrelated to the products, services and/or goods provided by the service provider.
Claim(s) 6-10, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Joyce et al (2002/0052754 A1) in view of Ramavarjula et al (2015/0012435 A1), and further in view of Davis et al (2017/0017916 A1) and Wheeler (9,262,751 B1) as applied to Claims 1 and 14 above, and further in view of Brewer et al (2016/0036868 A1).
As per Claim 6, the combination of Joyce, Ramavarjula, Davis and Wheeler teaches the method of Claim 1; but does not teach filtering the request based on at least one characteristic of the request; and rejecting the request if the request does not pass the step of filtering, whereby the request is dropped without the call being connected. However, Brewer teaches filtering the request based on at least one characteristic of the request (Figure 6 – Reference 476; Page 6, Paragraph [0056]; Page 9, Paragraph [0078]); and rejecting the request if the request does not pass the step of filtering, whereby the request is dropped without the call being connected (Figure 6 – Reference 478; Page 9, Paragraph [0078]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Joyce, Ramavarjula, Davis and Wheeler with the method as taught by Brewer to reduce the fees charged by vendors operating multiple exchanges based on a number or percentage of calls to unallocated, or otherwise invalid, phone numbers, by filtering calls that have a high probability of being unallocated.
As per Claims 7, 8 and 12, the combination of Joyce, Ramavarjula, Davis, Wheeler and Brewer teaches wherein the step of filtering is performed before or concurrently with the step of determining; wherein the step of filtering is performed after or concurrently with the step of determining; and wherein the step of filtering is performed after the steps of obtaining the predetermined amount and crediting (Ramavarjula: Page 13, Paragraph [0148]; Brewer: Figure 6 – Reference 476; Page 6, Paragraph [0056]; Page 9, Paragraph [0078]).
(Note: The step of determining occurs after receiving the request to connect as recited in Claim 1. As shown in Figure 6 of Brewer, the filtering step occurs after receiving the request to connect. In paragraph [0148], Ramavarjula indicates that steps of the method may be performed at a same time or in a different order. As such based on the combined teachings of Joyce, Ramavarjula, Davis, Wheeler and Brewer the step of filtering may be performed before, concurrently or after the step of determining)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Joyce, Ramavarjula, Davis and Wheeler with the method as taught by Brewer to reduce the fees charged by vendors operating multiple exchanges based on a number or percentage of calls to unallocated, or otherwise invalid, phone numbers, by filtering calls that have a high probability of being unallocated.
As per Claim 9, the combination of Joyce, Ramavarjula, Davis, Wheeler and Brewer teaches maintaining a list of call origins from which call requests are not to be connected; wherein: the at least one characteristic comprises origin of the request; and the step of filtering comprises determining whether the origin of the request is included on the list, wherein the request does not pass the step of filtering if the origin of the request is on the list.
(Note: In paragraph [0061], Brewer describes a call detail record [CDR] database [i.e. list of call origins from which call requests are not to be connected] that stores information associated with each call record: telephone number, call failure call code, identity of calling part provider, identity of called party, time of failure, and additional information. The step of filtering is described above in Claim 6)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Joyce, Ramavarjula, Davis and Wheeler with the method as taught by Brewer to reduce the fees charged by vendors operating multiple exchanges based on a number or percentage of calls to unallocated, or otherwise invalid, phone numbers, by filtering calls that have a high probability of being unallocated.
As per Claim 10, the combination of Joyce, Ramavarjula, Davis, Wheeler and Brewer teaches maintaining a list of call origins from which call requests are to be connected; the at least one characteristic comprises origin of the request; and the step of filtering comprises determining whether the origin of the request is on the list, wherein the request passes the step of filtering if the origin of the request is on the list (Brewer: Whitelist – Page 9, Paragraph [0080]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Joyce, Ramavarjula, Davis and Wheeler with the method as taught by Brewer to reduce the fees charged by vendors operating multiple exchanges based on a number or percentage of calls to unallocated, or otherwise invalid, phone numbers, by filtering calls that have a high probability of being unallocated.
As per Claim 15, the combination of Joyce, Ramavarjula, Davis and Wheeler teaches the method of Claims 1 and 13; but does not teach filtering the request based on at least one characteristic of' the request; and dropping the request if' the request does not pass the step of filtering, whereby the request is dropped without the call being connected to the user device. However, Brewer teaches filtering the request based on at least one characteristic of' the request; and dropping the request if' the request does not pass the step of filtering, whereby the request is dropped without the call being connected to the user device as described in Claim 6 above.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Joyce, Ramavarjula, Davis and Wheeler with the method as taught by Brewer to reduce the fees charged by vendors operating multiple exchanges based on a number or percentage of calls to unallocated, or otherwise invalid, phone numbers, by filtering calls that have a high probability of being unallocated.

Claim(s) 11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Joyce et al (2002/0052754 A1) in view of Ramavarjula et al (2015/0012435 A1), and further in view of Davis et al (2017/0017916 A1), Wheeler (9,262,751 B1) and Brewer et al (2016/0036868 A1) as applied to Claims 6 and 15 above, and further in view of BARAKAT et al (2020/0336314 A1).
As per Claim 11, the combination of Joyce, Ramavarjula, Davis, Wheeler and Brewer teaches the method of Claim 6. wherein: Brewer also teaches the request comprises a Session Initiation Protocol (SIP) INVITE (Page 5, Paragraph [0048]; Page 9, Paragraph [0077]). The combination of Joyce, Ramavarjula, Davis, Wheeler and Brewer does not teach attempting to extract a STIR/SHAKEN attestation from the SIP INVITE and filtering based on presence or absence of the attestation in the SIP INVITE and level of the attestation.
However, Barakat teaches extract a STIR/SHAKEN attestation from the SIP INVITE (Page 4, Paragraphs [0030] and [0032]). The combination of Joyce, Ramavarjula, Davis, Wheeler, Brewer and Barakat teaches filtering based on presence or absence of the attestation in the SIP INVITE and level of the attestation (Note: In paragraph [0032], Barakat describes an attestation indicator being coded to indicate the degree of attestation [e.g. A – full attestation, B – partial attestation, or C –no attestation]. In paragraphs [0078] and [0080], Brewer describes checks being performed to determine whether an incoming call is to be filtered)
(Note: Modifying the whitelist check to include the attestation level classification described by Barakat [i.e. A – full attestation = whitelist and B or C – partial/no attestation: subject to call filtering as indicated] results in filtering based on presence or absence of the attestation in the SIP INVITE and level of the attestation)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Joyce, Ramavarjula, Davis, Wheeler and Brewer with the method as taught by Barakat to implement a call security platform that validates and secures caller identities to combat identity spoofing and restore user confidence in caller identification information provided with call requests.
As per Claim 16, the combination of Joyce, Ramavarjula, Davis, Wheeler and Brewer teaches the method of Claim 15. Brewer also teaches the request comprises a Session Initiation Protocol (SIP) INVITE comprising an identity header, the identity header comprising a calling number field (Page 5, Paragraph [0048]; Page 9, Paragraph [0077]).
The combination of Joyce, Ramavarjula, Davis, Wheeler and Brewer does not teach a STIR/SHAKEN attestation field. However, Barakat teaches attempting to extract an attestation from the STIR/SHAKEN attestation field and a calling number from the calling number field (Page 4, Paragraphs [0030] and [0032]). The combination of Joyce, Ramavarjula, Davis, Wheeler, Brewer and Barakat teaches the step of filtering is based on the attestation as described in Claim 11 above.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Joyce, Ramavarjula, Davis, Wheeler and Brewer with the method as taught by Barakat to implement a call security platform that validates and secures caller identities to combat identity spoofing and restore user confidence in caller identification information provided with call requests.
As per Claims 17 and 18, the combination of Joyce, Ramavarjula, Davis, Wheeler, Brewer and Barakat teaches wherein the request fails the step of filtering if the attestation is not Full Attestation; and wherein the request fails the step of filtering if the attestation is not Full Attestation and not Partial Attestation.
(Note: In paragraph [0032], Barakat describes an attestation indicator being coded to indicate the degree of attestation [e.g. A – full attestation, B – partial attestation, or C –no attestation]. In paragraphs [0078] and [0080], Brewer describes checks being performed to determine whether an incoming call is to be filtered)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Joyce, Ramavarjula, Davis, Wheeler and Brewer with the method as taught by Barakat to implement a call security platform that validates and secures caller identities to combat identity spoofing and restore user confidence in caller identification information provided with call requests.

Claim(s) 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Joyce et al (2002/0052754 A1) in view of Ramavarjula et al (2015/0012435 A1), and further in view of Davis et al (2017/0017916 A1), BARAKAT et al (2020/0336314 A1), Brewer et al (2016/0036868 A1) and Wheeler (9,262,751 B1).
As per Claim 19, the combination of Joyce, Ramavarjula and Davis teaches receiving a request to connect a call to a user device of a user, from an originator of the request; determining whether the request includes a value token that meets all of one or more acceptability requirements, the one or more acceptability requirements comprising a first requirement of the value token having a value of at least a predetermined toll amount; the request includes a value token that meets all of the one or more acceptability requirements, obtaining via a first electronic transaction the predetermined amount of the value token so that the originator of the request is not in control of the predetermined amount of the value token, crediting via a second electronic transaction at least a portion of the predetermined amount to an account associated with call origin indicated in the request, if the request indicates the call origin, and connecting the call to enable the user to answer the call through the user device as described in Claim 1 above.
The combination of Joyce, Ramavarjula and Davis does not teach the request comprising a Session Initiation Protocol (SIP) INVITE; determining whether the request contains an acceptable STIR/SHAKEN attestation; if the request contains an acceptable STIR/SHAKEN attestation, filtering the request based on at least one characteristic of the request; if the request passes the step of filtering, connecting the call to enable the user to answer the call through the user device; if the request fails the step of filtering, performing rejection of the request; 
However, Barakat teaches the request comprising a Session Initiation Protocol (SIP) INVITE (Page 2, Paragraphs [0019] and [0023]); determining whether the request contains an acceptable STIR/SHAKEN attestation (Page 4, Paragraphs [0030] and [0032]). (Note: In paragraph [0032], Barakat describes an attestation indicator being coded to indicate the degree of attestation [e.g. A – full attestation, B – partial attestation, or C – no attestation])
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Joyce, Ramavarjula and Davis with the method as taught by Barakat to implement a call security platform that validates and secures caller identities to combat identity spoofing and restore user confidence in caller identification information provided with call requests.
The combination of Joyce, Ramavarjula, Davis and Barakat does not teach if the request contains an acceptable STIR/SHAKEN attestation, filtering the request based on at least one characteristic of the request; if the request passes the step of filtering, connecting the call to enable the user to answer the call through the user device; if the request fails the step of filtering, performing rejection of the request
However, Brewer teaches if the request contains an acceptable STIR/SHAKEN attestation, filtering the request based on at least one characteristic of the request; if the request passes the step of filtering, connecting the call to enable the user to answer the call through the user device; if the request fails the step of filtering, performing rejection of the request (Page 9, Paragraphs [0078] and [0080]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Joyce, Ramavarjula, Davis and Barakat with the method as taught by Brewer to reduce the fees charged by vendors operating multiple exchanges based on a number or percentage of calls to unallocated, or otherwise invalid, phone numbers, by filtering calls that have a high probability of being unallocated.
The combination of Joyce, Ramavarjula, Davis, Barakat and Brewer does not teach whereby connecting the call in response to the request that does not contain an acceptable STIR/SHAKEN attestation and includes a value token that meets all of the one or more acceptability requirements costs the originator more when the call is spoofed than when the call is non-spoofed.
However, Wheeler teaches whereby connecting the call in response to the request that does not contain an acceptable STIR/SHAKEN attestation and includes a value token that meets all of the one or more acceptability requirements costs the originator more when the call is spoofed than when the call is non-spoofed Column 7, Lines 10-16; Column 7, Lines 36-45; Column 8, Lines 1-17; Column 8, Lines 34-50).
(Note: In Column 7, Lines 10-16; Wheeler describes a communication service provider providing communications; and indicates that provided communications may include various forms of communication in addition to email [e.g. short message service [SMS] messages, online community messages, and/or social network messages]. As noted above, Joyce describes the placement of phone calls modifying the services provided by Wheeler to include telephone calls is found to be an obvious variant)
(Note: In Column 7, Lines 36-45; Wheeler describes the assessment of an additional cost to a communication originator in response to complaints from recipients receiving unwanted communications. Wheeler describes incentivizing a communication originator by the assessment of a content-related cost tied to the receipt of unwanted communications [i.e. spoofed calls])
(Note: In Column 8, Lines 1-17 and Column 8, Lines 34-50; Wheeler describes embodiments where the sender may be incentivized by the charging of an additional cost [i.e. connection of a spoofed call costs an originator of request to connect the spoofed call more]; or providing a discount or a credit to a cost charged to the sender [i.e. connection of a non-spoofed call costs an originator of request less than a spoofed call])
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Joyce, Ramavarjula, Davis, Barakat and Brewer with the method as taught by Wheeler to provide a mechanism that seeks to deter senders of nuisance or unwanted communication by making the repeated sending of communications having altered calling party information prohibitally expensive. 
As per Claim 20, The combination of Joyce, Ramavarjula, Davis, Barakat, Brewer and Wheeler teaches wherein: the call is telephone call; partial attestation and gateway attestation are not acceptable attestations; the step of filtering comprises a step for filtering: and rejection of' the request comprises (i) at least one step selected from the group consisting of conveying a message to the originator of' the request and recording a message from the originator of the request, and (ii) dropping the request  as described above in Claims 1, 3 and 6.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Joyce, Ramavarjula, Davis, Barakat and Brewer with the method as taught by Wheeler to provide a mechanism that seeks to deter senders of nuisance or unwanted communication by making the repeated sending of communications having altered calling party information prohibitally expensive. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Asveren et al (2021/0203700 A1), Gaddam et al (2016/0269391 A1), Watler et al (2002/0022472 A1), Morrill, Jr. (5,991,749), Nappe et al (2001/0047334 A1), Young et al (2002/0065774 A1), Jakobsson (2002/0099670 A1), Page et al (5,369,699), Mardikar (2009/0307778 A1), Kline (8,837,694 B1) and Li (2020/0252503 A1). Each of these describes systems and methods of authenticating the identity of parties engaged in communication.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587. The examiner can normally be reached Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/Primary Examiner, Art Unit 2652